Citation Nr: 1403058	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having diabetes mellitus.

2.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having ischemic heart disease.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Ischemic heart disease is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations also provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for several medical conditions, including diabetes mellitus and ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309. 

At a September 2010 VA cardiac stress test, the Veteran was noted to have an area of ischemia in the anteroseptal wall.  Additionally, a June 2011 private medical opinion reported a history of coronary artery disease.  The June 2011 opinion also noted a history of diabetes and the Veteran's current use of metformin, a medication used to treat type II diabetes mellitus according to the Physicians' Desk Reference (PDR).  Thus, the diagnoses of ischemic heart disease and diabetes mellitus are conceded. 

The evidence also reveals that the Veteran served in the Republic of Vietnam for the purposes of the controlling regulations.  His service personnel records show that he served aboard the U.S.S. Jenkins from 1965 to 1969.  The May 2011 response from the National Personnel Records Center confirmed that the U.S.S. Jenkins was in the official waters of the Republic of Vietnam for several lengths of time from 1966 to 1969.  Deck logs from May to October of 1967 also confirmed that the U.S.S. Jenkins was periodically close to the shores of the Republic of Vietnam and at times, anchored in the inner harbor of Danang, and that personnel went ashore.

The Veteran has stated that his service aboard the U.S.S. Jenkins included work as an engine mechanic and a member of a motor whaleboat crew.  His DD-214 confirms the assignment of engine mechanic and a May 1968 endorsement from his commanding officer discusses the Veteran's experience with diesel engines and motor whaleboats.  The Veteran contends that as a member of a motor whaleboat crew, he went ashore on at least one occasion.  Deck logs showing the close proximity of the U.S.S. Jenkins to the Republic of Vietnam and the transportation of personnel ashore make the Veteran's account plausible. 

After thorough consideration, the Board finds that the evidence is sufficient to establish that the Veteran is competent to report his going ashore to the Republic of Vietnam, and that his duties and time aboard the U.S.S. Jenkins make these reports credible.  Therefore, it is established that for the purposes of the controlling regulations, he had in-country service in Vietnam.  Thus, there being a presumption of herbicide exposure, and current diagnoses of diabetes mellitus and ischemic heart disease that VA regulations list among the list of diseases presumptively linked to herbicide exposure, the Board finds that service connection for diabetes mellitus and ischemic heart disease is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


